DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 05/16/2022 in which claims 1, 7, 8, 14, 15, and 21 have been amended and claims 6, 13, and 20 have been canceled. Currently claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 8, and 15:
identifying the candidate jobs based on the collected runtime metrics according to a computed memory footprint identified for each current and previous training iteration of the plurality of training iterations of each of the candidate jobs, wherein the memory footprint is computed, for a given job of the candidate jobs and for a given iteration of the plurality of training iterations, by determining an in-graphical processing unit (in-GPU) memory consumption estimated to be required of a particular accelerator device executing the given job, and wherein determining the in-GPU memory consumption comprises computing a memory cost for the given job for the given iteration as a function of the training dataset, batch size, and model type configuration parameters of the given job; 
grouping the candidate jobs into job groups, wherein the candidate jobs are initially grouped into the job groups according to the collected runtime metrics determined during the plurality of training iterations; and 
merging the job groups containing the candidate jobs together prior to executing the candidate jobs during the execution phase, wherein the merging of the job groups is performed within an execution engine upon receiving a merge request triggered by a scheduler determining a backlog of hyperparameter search jobs exist; and wherein the merging of the job groups for execution is performed for each of a plurality of accelerator devices, inclusive of the particular accelerator device, performing the execution.
Specifically, the combination of limitations required by the claims was not taught or fairly suggested in the prior art of record. 
The closest prior art of record is Tamano et al. (“Optimizing Multiple Machine Learning Jobs on MapReduce”) which describes collecting runtime metrics, identifying candidate jobs, and merging job groups, however fails to disclose computing a memory footprint and using a job scheduler. Chen et al. (“Tiled-MapReduce: Efficient and Flexible MapReduce Processing on Multicore with Tiling”) discloses computing a memory footprint for a given job. Zhang et al. (“Poseidon: An Efficient Communication Architecture for Distributed Deep Learning on GPU clusters”) and Campos et al. (“Distributed training strategies for a computer vision deep learning algorithm on a distributed GPU cluster”) both discloses more details of computing a memory footprint and memory cost. Kotthaus et al. (“RAMBO: Resource-Aware Model-Based Optimization with Scheduling for Heterogeneous Runtimes and a Comparison with Asynchronous Model-Based Optimization”) discloses further details of grouping candidate jobs. Panda et al. (“PLANET: Massively Parallel Learning of Tree Ensembles with MapReduce”) discloses a job scheduler but doesn’t determine a backlog of hyperparameters existing. None of the cited prior arts of record teach wherein the merging of the job groups is performed within an execution engine upon receiving a merge request triggered by a scheduler determining a backlog of hyperparameter search jobs exist. 
The combination of limitations in the independent claims are recited in a non-obvious manner. Therefore, the independent claims taken as a whole, are considered allowable. When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reuther et al. ("Scheduler Technologies in Support of High Performance Data Analysis") discloses Job scheduler for computing infrastructures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/           Primary Examiner, Art Unit 2122